       Case 1:18-cv-06485-MKB-CLP Document 15 Filed 07/29/19 Page 1 of 3 PageID #: 221




450 Seventh Ave           July 29, 2019
Suite 1408
New York, NY 10123
                          Via ECF
                          Magistrate Judge Cheryl L. Pollack
                          United States District Court for the
                          Eastern District of New York
Danielle P. Light
T. 212.643.6677
F. 347.491.4048                  RE:      Docket Number: 18-cv-06485
dlight@hasbanilight.com
                                          Gustavia Home, LLC v. HSBC Bank USA National Association as
Licensed in NY & NJ                       Trustee for Deutsche Alt-A Securities Mortgage Loan Trust, Series
                                          2007-OA5, et al.


                          Dear Judge Pollack:

                          This letter is submitted in response to the Court’s Order to Show Cause dated July
                          15, 2019.

                          In the Order to Show Cause, the Court ordered Plaintiff to explain why the
                          Complaint adequately sets forth plausible facts showing the following: 1) plaintiff’s
                          current interest in the Disputed Mortgage as “mortgagee”; 2) defendant ECB’s
                          current or potential interest in the Disputed Mortgage; 3) defendant Parking
                          Bureau’s current or potential interest in the Disputed Mortgage; 4) defendant
                          HSBC’s current interest in the Disputed Mortgage as “assignee”; 5) the current
                          interest of the original executors of the Disputed Mortgage Debra A. Derby and
                          Ricardo Vaz and/or their possession of the Disputed Mortgage; 6) the ultimate
                          outcome or resolution of the foreclosure action initiated by HSBC on August 23,
                          2011; and 7) the current outstanding sum of the Disputed Mortgage, as this sum
                          pertains to any damages determinations that may be imposed on defendants.

                          For the reasons set forth below, Plaintiff is entitled to a default judgment against the
                          defendants.

                          BACKGROUND

                          This is a quiet title action commenced by Plaintiff to obtain an order cancelling and
                          discharging the Disputed Mortgage owned by HSBC Bank USA National
                          Association as Trustee for Deutsche Alt-A Securities Mortgage Loan Trust, Series
                          2007-OA5 (“HSBC”).

                          “[A] person with an estate or interest in real property subject to an encumbrance
Case 1:18-cv-06485-MKB-CLP Document 15 Filed 07/29/19 Page 2 of 3 PageID #: 222
               may maintain an action to secure the cancellation and discharge of the encumbrance,
               and to adjudge the estate or interest free of it, if the applicable statute of limitations
               for commencing a foreclosure action has expired.” J & JT Holding Corp. v.
               Deutsche Bank Nat’l Tr. Co., No. 12296/14, 2019 WL 2363666, at *2 (2d Dept.
               June 5, 2019) (citing to Milone v. U.S. Bank N.A., 164 A.D.3d 145, 151 (2d Dept.
               1994) and RPAPL § 1501(4)). As a result of the foregoing, a title owner, who is not
               a signatory to a note or mortgage, has standing to file a lawsuit seeking cancellation
               and discharge of a mortgage under RPAPL § 1501(4). See J & JT Holding Corp. v.
               Deutsche Bank Nat’l Tr. Co., supra.

               Here, Plaintiff asserts that HSBC triggered the six-year statute of limitations to
               foreclose on February 26, 2009 when HSBC commenced its first foreclosure action.
               As a result, the statute of limitations expired on February 26, 2015. Since a new
               foreclosure action was not filed after May 2012 (when the second foreclosure action
               was dismissed) and before the expiration of the statute of limitations on February
               26, 2015, Plaintiff is entitled to cancellation and discharge of HSBC’s Disputed
               Mortgage. J & JT Holding Corp. v. Deutsche Bank Nat’l Tr. Co., supra.

               RESPONSES TO THE COURT’S ORDER TO SHOW CAUSE

               1) Plaintiff’s Current Interest in the Gustavia Mortgage as “Mortgagee”

                   Plaintiff has an interest in the real property at issue in this case bearing an
                   address of 446 Lafayette Avenue, Brooklyn, New York (the “Property”) because
                   is owns a mortgage and note dated June 15, 2007 in the original principal amount
                   of $200,000.00 (the “Gustavia Mortgage”). Plaintiff requests that the Court take
                   judicial notice of the Gustavia Mortgage and the assignments of the Gustavia
                   Mortgage that are all recorded in the land records with the Register’s Office for
                   the City of New York, County of Kings. True and correct copies of the Gustavia
                   Mortgage and assignments of the Gustavia Mortgage are attached as Exhibit 1.

                   As the current mortgagee of the Gustavia Mortgage, which is secured by the
                   Property, Gustavia Home, LLC has standing to maintain this action to secure
                   cancellation and discharge of the Disputed Mortgage because the applicable
                   statute of limitations for commencing a foreclosure action expired. J & JT
                   Holding Corp. v. Deutsche Bank Nat’l Tr. Co., supra.

               2) Defendant ECB’s current or potential interest in the Disputed Mortgage

                   ECB does not have an interest in the Disputed Mortgage. Rather, ECB has
                   judgments that are recorded against the Property. Since the ECB has a
                   subordinate interest to the Disputed Mortgage and to Gustavia’s Mortgage,
                   Plaintiff thought it necessary to give notice of the pending action to ECB.

               3) Defendant Parking Bureau’s current or potential interest in the Disputed
                  Mortgage

                   Parking Bureau does not have an interest in the Disputed Mortgage. Rather, the
                   Parking Bureau has judgments that are recorded against the Property. Since the
                   Parking Bureau has a subordinate interest to the Disputed Mortgage and to
                   Gustavia’s Mortgage, Plaintiff thought it necessary to give notice of the pending
Case 1:18-cv-06485-MKB-CLP Document 15 Filed 07/29/19 Page 3 of 3 PageID #: 223
                  action to Parking Bureau.

               4) Defendant HSBC’s current interest in the Disputed Mortgage

                  HSBC is the owner of the Disputed Mortgage. Plaintiff requests that the Court
                  take judicial notice of the Disputed Mortgage and the assignments of the
                  Disputed Mortgage that are all recorded in the land records with the Register’s
                  Office for the City of New York, County of Kings. True and correct copies of
                  the Disputed Mortgage and assignments of the Disputed Mortgage were attached
                  to Plaintiff’s Complaint (Document number 1 on the docket) as Exhibits 3 and
                  4.

               5) The Current Interest of Non-Parties Debra A. Derby and Ricardo Vaz

                  Non-Parties Debra A. Derby and Ricardo Vaz are the title owners of the
                  Property. Attached hereto as Exhibit 2 is a true and correct copy of the deed.
                  They are also the mortgagors of the Disputed Mortgage and of Gustavia’s
                  Mortgage.

               6) The Ultimate Outcome or Resolution of the Foreclosure Action Initiated by
                  HSBC on August 23, 2011

                  The HSBC foreclosure action commenced on August 23, 2011 was dismissed
                  by HSBC voluntarily on May 3, 2012. Attached as Exhibit 3 is a true and
                  correct copy of the Kings County Clerk Docket for the HSBC foreclosure action.
                  Upon information and belief, a new foreclosure action was never filed after that
                  2011 foreclosure action was dismissed in 2012.

                  As a result of the failure by HSBC to file a new foreclosure action after May 3,
                  2012 and before February 26, 2015, a new foreclosure action by HSBC is time
                  barred. See CPLR § 213(4).

               7) The current outstanding sum of the Disputed Mortgage, as this sum
                  pertains to any damages determinations that may be imposed on
                  defendants.

                  Plaintiff is not in possession of the information sought by the Court in its seventh
                  request and does not know how much money is due to HSBC pursuant to the
                  terms of the Disputed Mortgage and HSBC’s Note.



               Respectfully Submitted,

               /s/
               Danielle P. Light
               Counsel for Plaintiff
